DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of amended claims 1-10, 12-17 and 29-30 under 35 U.S.C. 112(b) is persuasive. Therefore the rejection is withdrawn.
4.	Applicant’s arguments with respect to the rejections of claims 1-10, 12-17 and 29-30 under 35 U.S.C. 102(a)(2) have been fully considered but are moot in view of the new grounds of rejection.

Response to Amendment
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

6.	Claims 1-10, 12-17, and 29-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oh et al. (US Publication 2021/0176446, hereinafter Oh) in view of Deshpande (US Publication 2021/0029294). 
Regarding claim 1, Oh discloses a video data processing method, comprising: 
playing an omnidirectional video track of a second viewpoint switched from a first viewpoint (Oh, para. 0016, signaling information about 360-degree video data may be efficiently stored and transmitted through an International Organization for Standardization (ISO)-based media file format such as an ISO base media file format (ISOBMFF). Fig.1 and para. 0072 correspond to a case where the image/video data is re-projected onto a 3D model of sphere. A user may view a part of the regions of the rendered image/video through a VR display or the like; fig. 28 and para. 0268, playing a 360 video and switching between multiple viewpoints);
determining an initial viewing orientation of the user when the omnidirectional video track of the second viewpoint is played according to at least one of:
viewpoint information of the second viewpoint or a viewing orientation of a user before switched from the first viewpoint (Oh, para. 0276, Table 1, when the value of viewing orientation refresh flag is 1, Initial Viewing Orientation Sample may not be provided, and it may be recommended to maintain the viewing orientation of a viewpoint given before switching to the current viewpoint. When the value of viewing orientation refresh flag is 0, Initial Viewing Orientation Sample may be provided, and it may be be recommended to follow the viewing orientation included in Initial Viewing Orientation Sample( ) signaled in switching to the current viewpoint).
Oh does not explicitly disclose but Deshpande discloses wherein the step of playing the omnidirectional video track of the second viewpoint switched from the first viewpoint further comprises: determining the second viewpoint based on an initial viewpoint identity in an initial viewpoint timed metadata track; or selecting a viewpoint with the least value of viewpoint identity among all the switched viewpoints as the second viewpoint (Deshpande, para’s 0222-0229, initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint id among all viewpoints in the file. The initial viewpoint timed metadata track, when present, shall be indicated as being associated with all viewpoints in the file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Deshpande’s features into Oh’s invention for enhancing user’s playback experience by identifying an initial viewpoint  when viewing or switching to play a viewpoint. 

Regarding claim 2, Oh-Deshpande discloses the method according to claim 1, further comprising: determining the viewpoint information of the second viewpoint based on a viewpoint group box in the omnidirectional video track (Oh, para. 0286, tracks included in the TrackGroupTypeBox with track_group_type set to ‘vpgr’ may indicate that switching may be performed within a 360 scene. Tracks mapped to this group, that is, visual tracks having the same value of track_group_id in TrackGroupTypeBox having track_group_type set to ‘vpgr’, may form viewpoints that may be switched within a 360 scene).

Regarding claim 3, Oh-Deshpande discloses the method according to claim 2, further comprising: identifying the viewpoint group box in the omnidirectional video track based on a specified track group type; wherein viewpoint group boxes of omnidirectional video tracks belonging to the same viewpoint have the same track group identity (Oh, para. 0286, tracks included in the TrackGroupTypeBox with track_group_type set to ‘vpgr’ may indicate that switching may be performed within a 360 scene. Tracks mapped to this group, that is, visual tracks having the same value of track_group_id in TrackGroupTypeBox having track_group_type set to ‘vpgr’, may form viewpoints that may be switched within a 360 scene).

Regarding claim 4, Oh-Deshpande discloses the method according to claim 1, further comprising: determining the viewpoint information of the second viewpoint based on a dynamic viewpoint timed metadata track (Oh, para’s 0284 and 0285, the sample syntax of the sample entry type ‘dyvp’ may be specified as shown in Table 6. Table 6 defines dynamic viewpoint Sample indicates as follows: DynamicViewpointSample(): for each viewpoint of a number of viewpoints further define: viewpoint_id and ViewpointInfoStruct(); viewpoint_id may indicate ID information about the number of viewpoints included in a viewpoint group).

Regarding claim 5, Oh-Deshpande discloses the method according to claim 4, further comprising: identifying the dynamic viewpoint timed metadata track based on a first sample entry type, the dynamic viewpoint timed metadata track indicating dynamically changing viewpoint information of the omnidirectional video track (Oh, para’s 0283-0285 and 0285, the sample syntax of the track sample entry type ‘dyvp’ may be specified as shown in Table 6 below where dynamic viewpoint Sample indicates dynamically changing viewpoint information. DynamicViewpointSample() defines: for each viewpoint of a number of viewpoints further define: viewpoint_id and ViewpointInfoStruct(); viewpoint_id may indicate ID information about the number of viewpoints included in a viewpoint group).

Regarding claim 6, Oh-Deshpande discloses the method according to claim 1, wherein the viewpoint information of the second viewpoint includes at least one of: a 3D space position of a viewpoint, a GPS position of a viewpoint, a global coordinate system rotation direction of a viewpoint, a viewpoint group, an identity of a viewpoint, a label of a viewpoint, and a type of a viewpoint (Oh, para’s 0284 and 0285, viewpoint id may indicate ID information about the viewpoints included in a viewpoint group).

Regarding claim 7, Oh-Deshpande discloses the method according to claim 1, further comprising: playing, in a case where the initial viewing orientation is present, the omnidirectional video track according to the initial viewing orientation; otherwise, playing, according to the same viewing orientation of the user as the first viewpoint before switching, the omnidirectional video track (Oh, para. 0276, Table 1, when the value of viewing_orientation_refresh_flag is 1, InitialViewingOrientationSample may not be provided, and it may be recommended to maintain the viewing orientation of a viewpoint given before switching to the current viewpoint. When the value of viewing_orientation_refresh_flag is 0, InitialViewingOrientationSample may be provided, and it may be recommended to follow the viewing orientation included in InitialViewingOrientationSample ( ) signaled in switching to the current viewpoint). 

Regarding claim 8, Oh-Deshpande discloses the method according to claim 7, further comprising: identifying an initial viewing orientation timed metadata track based on a second sample entry type, the initial viewing orientation timed metadata track indicating  the initial viewing orientation when the omnidirectional video track is played (Oh, see Table 7, track group type box “vpgr” defines Viewpoint Transition Effect Structure which contains viewing-orientation-refresh-flag, and as shown in Table 1; para. 0276, when the value of viewing_orientation_refresh_flag is 1, Initial Viewing Orientation Sample may not be provided, and it may be recommended to maintain the viewing orientation of a viewpoint given before switching to the current viewpoint. When the value of viewing_orientation_refresh_flag is 0, Initial Viewing Orientation Sample may be provided, and it may be recommended to follow the viewing orientation included in InitialViewingOrientationSample signaled in switching to the current viewpoint).

Regarding claim 9, Oh-Deshpande discloses the method according to claim 6, further comprising: determining a global coordinate system rotation direction of the second viewpoint based on a rotation angle of coordinate axes of a global coordinate system relative to coordinate axes of a common reference coordinate system of the second viewpoint (Oh, para. 0273, yaw, pitch, and roll angles may indicate the rotation angles of the global coordinate system of the viewpoint with respect to the common reference coordinate system).

Regarding claim 10, Oh-Deshpande discloses the method according to claim 9, wherein the step of determining the initial viewing orientation of the user when the omnidirectional video track of the second viewpoint is played comprises: determining the initial viewing orientation of the user when the omnidirectional video track is played in the global coordinate system of the second viewpoint based on the global coordinate system rotation direction of the second viewpoint; wherein in the common reference coordinate system, the initial viewing orientation of the user when the omnidirectional video track is played is consistent with the viewing orientation of the user before switched from the first viewpoint (Oh, para. 0273, yaw, pitch, and roll angles may indicate the rotation angles of the global coordinate system of the viewpoint with respect to the common reference coordinate system; the rotation angles indicate initial viewing orientation of the user when the omnidirectional video track is played in the global coordinate system of the “second” viewpoint).

Regarding claim 12, Oh-Deshpande discloses the method according to claim 1, further comprising: identifying the initial viewpoint timed metadata track based on a third sample entry type, the initial viewpoint timed metadata track indicating an initial viewpoint identity (Deshpande, para’s 0222-0229, initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint id among all viewpoints in the file. The initial viewpoint timed metadata track, when present, shall be indicated as being associated with all viewpoints in the file; Oh, para’s 0282-0285, the dynamic viewpoint timed metadata track indicates viewpoint parameters that dynamically change with time; a track sample entry type “dyvp” may be used; in Table 6, viewpoint_id may indicate ID information about the viewpoints included in a viewpoint group).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 13, Oh discloses a video data transmission method, comprising: 
receiving a media presentation description file, wherein the media presentation description file includes a viewpoint descriptor being configured to indicate viewpoint information of an omnidirectional video (Oh, fig. 4, para’s 0110-0122, DASH client requests for and receives from HTTP server an MPD “media presentation description file”; para’s 0320-0321, Tables 1 and 9, discloses viewpoint descriptors for viewpoint information about a 360 video); and 
selecting a viewpoint for playing the omnidirectional video and requesting for an omnidirectional video file corresponding to the viewpoint based on the viewpoint descriptor; wherein at least one of the viewpoint information of the viewpoint or a viewing orientation of a user before switched to the viewpoint is configured to determine an initial viewing orientation of the user when the omnidirectional video track of the omnidirectional video is played (Oh, Tables 1 and 9, fig. 28 and para. 0268, playing a 360-video based on selected viewpoint and switching between multiple viewpoints; para. 0332, Table 10, when the value of viewing orientation refresh flag is 1, Initial Viewing Orientation Sample may not  be provided, and it may be recommended to maintain the viewing orientation of a viewpoint given before switching to the current viewpoint. When the value of viewing orientation refresh flag is 0, Initial Viewing Orientation Sample may be provided, and it may be recommended to follow the viewing orientation included in Initial Viewing Orientation Sample signaled in switching to the current viewpoint).
Oh further discloses determining a viewpoint group for playing the omnidirectional video (Oh, Table 7, para. 0286, define viewpoint group box “vpgr” identifying viewpoints in a viewpoint group), but does not explicitly disclose:
wherein the step of requesting for the omnidirectional video file corresponding to the viewpoint based on the viewpoint descriptor further comprises:
requesting, in a case where no initial viewpoint is present in the viewpoint group, for an omnidirectional video file with the least value of viewpoint identity in the viewpoint group.
Deshpande discloses: 
wherein the step of requesting for the omnidirectional video file corresponding to the viewpoint based on the viewpoint descriptor further comprises:
requesting, in a case where no initial viewpoint is present in the viewpoint group, for an omnidirectional video file with the least value of viewpoint identity in the viewpoint group (Deshpande, para’s 0292-0294, an VGRP descriptor indicates which viewpoints belong to a viewpoint group; para’s 0222-0229, initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint id among all viewpoints in the file. The initial viewpoint timed metadata track, when present, shall be indicated as being associated with all viewpoints in the file; para’s 0292-0294, an VGRP descriptor indicates which viewpoints belong to a viewpoint group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Deshpande’s features into Oh’s invention for enhancing user’s playback experience by identifying an initial viewpoint  when viewing or switching to play a viewpoint. 

Regarding claim 14, Oh-Deshpande discloses the method according to claim 13, wherein the step of requesting for the omnidirectional video file corresponding to the viewpoint based on the viewpoint descriptor includes: requesting, when the selected viewpoint is a dynamic viewpoint, for a dynamic viewpoint timed metadata file associated with the omnidirectional video file corresponding to the viewpoint (Oh, para. 0282, the dynamic viewpoint timed metadata track may indicate viewpoint parameters that dynamically change with time. When there is a clearly signaled recommended viewing orientation, the OMAF player may parse the information about the recommended viewing orientation and follow the recommended viewing orientation, i.e., select the viewpoint corresponding to the recommended viewing orientation).

Regarding claim 15, Oh-Deshpande discloses the method according to claim 13, wherein the step of requesting for the omnidirectional video file corresponding to the viewpoint based on the viewpoint descriptor further comprises: 
requesting, in a case where an initial viewpoint is present in the viewpoint group, for an omnidirectional video file corresponding to the initial viewpoint (Deshpande, para’s 0222-0229, initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint id among all viewpoints in the file. The initial viewpoint timed metadata track, when present, shall be indicated as being associated with all viewpoints in the file; para’s 0292-0294, an VGRP descriptor indicates which viewpoints belong to a viewpoint group).
The motivation and obviousness arguments are the same as claim 13.

Regarding claim 16, Oh-Deshpande discloses the method according to claim 14, further comprising: 
judging whether an initial viewpoint is present in the viewpoint group based on an initial viewpoint flag bit and a viewpoint group identity carried by the viewpoint descriptor, or requesting for initial viewpoint timed metadata files associated with all viewpoints; and judging whether an initial viewpoint is present in the viewpoint group based on an initial viewpoint identity indicated in the initial viewpoint timed metadata file, the initial viewpoint flag bit and the viewpoint group identity (Deshpande, para’s 0222-0229, initial viewpoint metadata indicates the initial viewpoint that should be used. In the absence of this information, the initial viewpoint should be inferred to be the viewpoint that has the least value of viewpoint id among all viewpoints in the file. The initial viewpoint timed metadata track , when present, shall be indicated as being associated with all viewpoints in the file. para’s 0292-0294, an VGRP descriptor indicates which viewpoints belong to a viewpoint group. Metadata file that includes initial viewpoint flag is well known in the art, see Oh, US Publication 2019/0320156).
The motivation and obviousness arguments are the same as claim 13.

Regarding claim 17, Oh-Deshpande discloses the method according to claim 13, wherein the viewpoint descriptor is identified based on a URI attribute in the media presentation description file (Oh, para’s 0118 and 0119, media presentation may be described by the MPD. The MPD may describe a time sequence of multiple periods for the media presentation. A period may represent one section of media content. Content may be temporally divided into multiple segments, which may be intended for appropriate accessibility and delivery. To access each segment, URL of each segment may be provided), and 
the viewpoint information of the omnidirectional video indicated by the viewpoint descriptor comprises at least one of: a 3D space position of a viewpoint, a GPS position of a viewpoint, a global coordinate system rotation direction of a viewpoint, a group corresponding to a viewpoint, an identity of a viewpoint, a label of a viewpoint, and a type of a viewpoint (Oh, para’s 0284 and 0285, viewpoint id may indicate ID information about the viewpoints included in a viewpoint group).

	Regarding claim 29, this claim comprises limitations substantially the same as claim 1; therefore, it is rejected for similar rationale. Oh-Deshpande further discloses a processor; and a non-transitory computer-readable storage medium for storing instructions which, when executed by the processor, cause the processor to perform the video data processing method of claim 1 (see Oh, fig’s 5 and 6, para. 0373, processor, and codes written in a recoding medium readable by the processor). 

	Regarding claim 30, this claim comprises limitations substantially the same as claim 13; therefore, it is rejected for similar rationale. Oh-Deshpande further discloses a processor; and a non-transitory computer-readable storage medium for storing instructions which, when executed by the processor, cause the processor to perform the video data transmission method of claim 13 (see Oh, fig’s 5 and 6, para. 0373, processor, and codes written in a recoding medium readable by the processor).

Consideration of Reference/Prior Art
7.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484